352 F.2d 307
Eddie GRIFFIN, Appellant,v.UNITED STATES of America, Appellee.
No. 22507.
United States Court of Appeals Fifth Circuit.
Nov. 1, 1965.

Julian Hartridge, Jr., Savannah, Ga., for appellant.
Richard C. Chadwick, Asst. U.S. Atty., Savannah, Ga., Donald H. Fraser, U.S. Atty., for appellee.
Before BROWN, WISDOM and THORNBERRY, Circuit Judges.
PER CURIAM.


1
Appellant was convicted for the possession of unstamped liquor, and we affirmed per curiam.  Griffin v. United States, 5 Cir., 1964, 329 F.2d 495, cert. denied, 379 U.S. 822, 85 S.Ct. 44, 13 L.Ed.2d 32.  Now he appeals from the denial of a subsequent 28 U.S.C.A. 2255 motion to vacate that conviction.  It appearing that he now urges nothing more than what he had contended on the prior appeal, the petition was and is wholly without merit, and we are compelled to affirm that denial.  Ingram v. United States, 5 Cir., 1962, 299 F.2d 351.  The mandate shall issue forthwith.


2
Affirmed.